      Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 1 of 8. PageID #: 813




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

JOHN DOE,                                   )      CASE NO.: 1:20-cv-01002
                                            )
              Plaintiff,                    )      JUDGE JAMES S. GWIN
                                            )
       -vs-                                 )      PLAINTIFF’S MOTION TO STRIKE/
                                            )      MOTION TO STAY DEFENDANT’S
JANE DOE,                                   )      SPECIAL MOTION TO STRIKE
                                            )      PLAINTIFF’S COMPLAINT and
              Defendant.                    )      DEFENDANT’S MOTION TO DISMISS


       Now comes the Plaintiff, by and through undersigned counsel, and respectfully moves

this Honorable Court for an Order striking Defendant’s Special Motion to Strike Plaintiff’s

Complaint and Defendant’s Motion to Dismiss or, alternatively, for an Order staying these

pleadings until such time as this Court rules on Plaintiff’s pending Motion for Remand and/or

Motion to Strike Defendant’s Amended Notice of Removal, for the reasons more fully set forth in

the Brief in Support, attached hereto and incorporated herein.

                                                   Respectfully Submitted,

                                                   /s/ Larry W. Zukerman
                                                   LARRY W. ZUKERMAN, Esq. (0029498)
                                                   S. MICHAEL LEAR, Esq. (0041544)
                                                   BRIAN A. MURRAY, Esq. (0079741)
                                                   ADAM M. BROWN, Esq. (0092209)
                                                   Zukerman, Lear & Murray Co. L.P.A.
                                                   3912 Prospect Ave. East
                                                   Cleveland, Ohio 44115
                                                   (216) 696-0900 telephone
                                                   (216) 696-8800 facsimile
                                                   lwz@zukerman-law.com
                                                   sml@zukerman-law.com
                                                   bam@zukerman-law.com
                                                   amb@zukerman-law.com
                                                   Counsel for Plaintiff John Doe


                                                                                             1
       Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 2 of 8. PageID #: 814




                                        BRIEF IN SUPPORT

I.     STATEMENT OF THE CASE:

       Plaintiff filed his Verified Complaint for Preliminary and Permanent Injunctive Relief

and Money Damages against the Defendant in the Lorain County Court of Common Pleas on

March 12, 2020. All of the causes of action contained in the Plaintiff’s Verified Complaint are

state law causes of action pertaining to the Defendant making false and malicious statements to

third parties that Plaintiff “raped” and/or “forced himself on her” multiple times.

       The Defendant was served with the Verified Complaint in this matter on April 7, 2020 via

certified mail. See Doc. 17, Lorain County Court of Common Pleas Documents, at 93 of 108. Proper

service of Plaintiff's Verified Complaint upon Defendant was reflected on the Lorain County Clerk

of Court's Docket on April 10, 2020. See Doc. 17, Lorain County Court of Common Pleas

Documents, at 5 of 108.

       On May 8, 2020, Defendant filed her untimely Notice of Removal with this Honorable

Court. On May 11, 2020, Plaintiff filed his Motion for Remand. In said motion, Plaintiff raised

procedural errors made by Defendant relative to her Notice of Removal, as well as substantive

objections challenging this Court’s subject matter jurisdiction over this case.

       In an attempt to cure her procedural errors, on May 15, 2020, Defendant filed an

Amended Notice of Removal. In response thereto, on May 18, 2020, Plaintiff filed his Motion to

Strike Defendant’s Amended Notice of Removal.

       On July 13, 2020, Plaintiff filed his Motion for Leave to File a Brief in Opposition to

Defendant’s Motion to Proceed Pseudonymously Based on July 3, 2020 Title IX Hearing Ruling that

Absolved Plaintiff of All Alleged Misconduct.



                                                                                                2
         Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 3 of 8. PageID #: 815




         The next day, Defendant filed two pleadings herein – (1) a Motion to Dismiss, and (2) a

Special Motion to Strike Plaintiff’s Complaint. Thereafter, on July 15, 2020, Defendant filed her

Answer.

         For the reasons that follow, this Court should strike Defendant’s Motion to Dismiss and

Special Motion to Strike Plaintiff’s Complaint or, in the alternative, this Court should issue an

Order staying said motions as this Court has not yet ruled on Plaintiff’s Motion for Remand and,

accordingly, has not yet ruled on Plaintiff’s objections to this Court’s subject matter jurisdiction

over the within matter.

II.      LAW AND ARGUMENT:

         This Court must strike Defendant’s Motion to Dismiss and Special Motion to Strike

Plaintiff’s Complaint or, in the alternative, must issue an Order staying said motions, because

there exists an unresolved issue of whether subject matter jurisdiction vests with this Honorable

Court.

         “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994). “The character of the

controversies over which federal judicial authority may extend are delineated in Art. III, § 2, cl.

1.” Insurance Corporation of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701,

102 S.Ct. 2099, 72 L.Ed.2d 492 (1982). See also, Home Depot U.S.A., Inc. v. Jackson, 139 S.Ct. 1743

at 1746 (2019).

         Courts have consistently noted federalism concerns relative to the removal of state court

actions to federal court. “[B]ecause they implicate federalism concerns, removal statutes are to




                                                                                                  3
       Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 4 of 8. PageID #: 816




be narrowly construed.” Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757 (6th Cir. 2000) (citing

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09, 61 S.Ct. 868, 85 L.Ed. 1214 (1941)).

       Here, a threshold issue exists that requires this Court to determine, before addressing any

other issues, whether this Court possesses subject matter jurisdiction over the within matter.

Plaintiff challenged Defendant’s removal of the within matter from state court by timely filing his

Motion for Remand to State Court and For Sanctions and Plaintiff’s Motion to Strike the Amended

Notice of Removal filed by Defendant.

       “[A] court should inquire into whether it has subject matter jurisdiction at the earliest

possible stage in the proceedings.” University of South Alabama v. American Tobacco Co., 168

F.3d 405 at 410 (11th Cir. 1999). The United States Supreme Court has consistently held that

jurisdictional issues must be decided prior to deciding the merits of a case.

       In Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998), the Supreme Court held

that a federal court may not assume or “hypothesize” subject-matter jurisdiction for the purpose

of deciding the merits of a case. In Steel Co., supra, the Court addressed a “merits question” by

the Seventh Circuit Court of Appeals, i.e., whether a private the Emergency Planning and

Community Right-To-Know Act of 1986 (EPCRA) authorizes private enforcement actions for

purely past violations and a jurisdictional question, i.e., whether a citizen association interested

in environment protection had standing to bring the action.

       In the trial court, the citizen association (Citizens for Better Environment) filed suit against

Steel Co. for alleged past violations of the EPCRA – failing to file certain hazardous-chemical

inventory and toxic-chemical release forms. Steel Co. promptly filed a motion to dismiss pursuant

to Fed. Civ. R. 12(b)(1) and (6), contending that despite not filing the inventory and release forms



                                                                                                     4
       Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 5 of 8. PageID #: 817




in a timely fashion, the forms were filed prior to the filing of the lawsuit and, accordingly, the

court had no jurisdiction and because the EPCRA does not allow suit for a purely historical

violation, Citizen’s lawsuit alleging untimeliness of filings did not state a claim upon which relief

could be granted. The district court agreed on both points. On appeal, the Seventh Circuit

reversed, holding the Citizens could seek penalties for the historical violations. The Supreme

Court granted certiorari.

          The Court noted that it accepted the case to resolve a controversy between the

interpretation of the EPCRA by the Seventh Circuit and the Sixth Circuit Courts of Appeal, noting

that “[h]ere, respondent wins under one construction of EPCRA and loses under another”.

Ultimately, the Supreme Court held that Citizens did not have standing to maintain the lawsuit.

However, in so holding, the Court rejected the practice of proceeding “immediately to the merits

question, despite jurisdictional objections”, which the Court refers to as the “doctrine of

hypothetical jurisdiction”. The Court firmly held that the issue of subject matter jurisdiction must

be determined prior to addressing the merits of a case.

          The opinion of the Court, authored by Justice Scalia, addresses Justice Stevens’ concurring

opinion – which, in relevant part, concluded that the Court should answer the statutory question

before ruling on an undecided constitutional question. In the opinion of the Court, Justice Scalia

stated:

                          In addition to its attempt to convert the merits issue in this case into a
                 jurisdictional one, Justice Stevens’ concurrence proceeds, post, at 117-124, to
                 argue the bolder point that jurisdiction need not be addressed first anyway. Even
                 if the statutory question is not “fram[ed] . . . in terms of ‘jurisdiction,’” but is simply
                 “characterize[d] . . . as whether respondent’s complaint states a ‘cause of action,’”
                 “it is also clear that we have the power to decide the statutory question first.”
                 Post, at 117-118. This is essentially the position embraced by several Courts of
                 Appeals, which find it proper to proceed immediately to the merits question,


                                                                                                          5
       Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 6 of 8. PageID #: 818




               despite jurisdictional objections, at least where (1) the merits question is more
               readily resolved, and (2) the prevailing party on the merits would be the same as
               the prevailing party were jurisdiction denied. . . . The Ninth Circuit has
               denominated this practice – which it characterizes as “assuming” jurisdiction fo
               the purpose of deciding the merits – the “doctrine of hypothetical jurisdiction.” . .
               .
                        We decline to endorse such an approach because it carries the courts
               beyond the bounds of authorized judicial action and thus offends fundamental
               principles of separation of powers. This conclusion should come as no surprise,
               since it is reflected in a long and venerable line of our cases. “Without jurisdiction
               the court cannot proceed at all in any cause. Jurisdiction is power to declare the
               law, and when it ceases to exist, the only function remaining to the court is that
               of announcing the fact and dismissing the cause.” Ex parte McCardle, 7 Wall 506,
               514 (1869). “On every writ of error or appeal, the first and fundamental question
               is that of jurisdiction, first, of this court, and then of the court from which the
               record comes. This question the court is bound to ask and answer for itself, even
               when not otherwise suggested, and without respect to the relation of the parties
               to it.” Great Southern Fire Proof Hotel Co. v. Jones, supra, at 453. The requirement
               that jurisdiction be established as a threshold matter “spring[s] from the nature
               and limits of the judicial power of the United States” and is “inflexible and without
               exception.” Mansfield, C & L M R Co. v. Swan, 111 U.S. 379, 382 (1884).
               Id., at 93-95. (Citations omitted).

       Thereafter, the Supreme Court noted “the absolute purity of the rule that Article III

jurisdiction is always an antecedent question” and stated that “[h]ypothetical jurisdiction

produces nothing more than a hypothetical judgment”. Accordingly, the Supreme Court clearly

held that the question of jurisdiction is a “threshold matter” and must be determined before

addressing any other issue.

       Here, Defendant has placed the proverbial cart before the horse by filing her Motion to

Dismiss and Special Motion to Strike prior to this Court’s ruling on the threshold issue of whether

this Court has subject-matter jurisdiction over the within matter. In so doing, Defendant is

attempting to drag Plaintiff into litigating this matter in this Court, prior to this Court determining

whether in fact it possesses the jurisdictional authority to proceed.




                                                                                                     6
       Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 7 of 8. PageID #: 819




       Further, the filing of these premature motions clearly evidences an improper attempt by

Defendant to force Plaintiff into expending significant time and resources addressing the

meritless issues raised therein that may never be ruled on by this Court. Such a tactic should not

be countenanced by this Court. Simply stated, until this Court has ruled on the pending issue of

subject matter jurisdiction, Plaintiff should not be forced to oppose said motions. Accordingly, as

“Article III jurisdiction is always an antecedent question”, this Court must strike Defendant’s

Motion to Dismiss and Special Motion to Strike or, alternatively, must issue an Order staying said

motions until such time as this Court rules on the threshold question of whether this Court has

subject matter jurisdiction over the within matter.

       WHEREFORE, Plaintiff, by and through undersigned counsel, and respectfully moves this

Honorable Court for an Order striking Defendant’s Special Motion to Strike Plaintiff’s Complaint

and Defendant’s Motion to Dismiss or, alternatively, for an Order staying these pleadings until

such time as this Court rules on Plaintiff’s pending Motion for Remand.

                                                      Respectfully Submitted,

                                                      /s/ Larry W. Zukerman
                                                      LARRY W. ZUKERMAN, Esq. (0029498)
                                                      S. MICHAEL LEAR, Esq. (0041544)
                                                      BRIAN A. MURRAY, Esq. (0079741)
                                                      ADAM M. BROWN, Esq. (0092209)
                                                      Zukerman, Lear & Murray Co. L.P.A.
                                                      3912 Prospect Ave. East
                                                      Cleveland, Ohio 44115
                                                      (216) 696-0900 telephone
                                                      (216) 696-8800 facsimile
                                                      lwz@zukerman-law.com
                                                      sml@zukerman-law.com
                                                      bam@zukerman-law.com
                                                      amb@zukerman-law.com
                                                      Counsel for Plaintiff John Doe



                                                                                                 7
       Case: 1:20-cv-01002-JG Doc #: 25 Filed: 07/17/20 8 of 8. PageID #: 820




                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the forgoing Motion to Strike/ Motion to
Stay Defendant’s Special Motion to Strike Plaintiff’s Complaint and Defendant’s Motion to Dismiss
was filed electronically on this 17th day of July 2020. Notice of this filing will be sent to all parties
by operation of the Court’s electronic filing system. Parties may access the document via the
Court’s electronic filing system.




                                                        /s/ Larry W. Zukerman
                                                        LARRY W. ZUKERMAN, Esq. (0029498)




                                                                                                       8
